NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0099n.06

                                           No. 13-5572

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )                                FILED
                                                    )                          Feb 04, 2014
       Plaintiff-Appellee,                          )                      DEBORAH S. HUNT, Clerk
                                                    )
v.                                                  )
                                                    )       ON APPEAL FROM THE UNITED
ROBERT DESTEFANO,                                   )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
       Defendant-Appellant.                         )       TENNESSEE
                                                    )
                                                    )


       BEFORE: COLE and ROGERS, Circuit Judges; HOOD, District Judge.

       PER CURIAM. Robert Destefano appeals the district court’s imposition of a special

condition of supervised release allowing the probation officer’s search of his computers with the

district court’s pre-approval. Because Destefano’s challenge is not ripe for review, we dismiss

his appeal without prejudice.

       Destefano pleaded guilty to possessing a firearm––a sawed-off shotgun––not registered

to him in the National Firearms Registration and Transfer Record in violation of 26 U.S.C.

§§ 5841, 5861(d), and 5871. While awaiting sentencing, Destefano failed to comply with the

conditions of his pretrial release by failing to cooperate with the probation officer and preventing

that officer from performing her duties, possessing dangerous weapons, and reporting to the

probation office intoxicated. Destefano’s non-compliance resulted in his arrest and detention

pending sentencing. Based on Destefano’s conduct during pretrial supervision, the district court


       
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 13-5572
United States v. Destefano

denied his request for probation and sentenced him to thirty months of imprisonment followed by

three years of supervised release. As a result of Destefano’s conduct during pretrial supervision,

the district court imposed the following special condition of supervision:

       The defendant shall submit his person, residence, office, vehicle and/or any
       computer system including computer data storage media, or any electronic device
       capable of storing, retrieving, and/or accessing data to which they have access or
       control, to a search, from time to time, conducted by any United States Probation
       Officer and such other law enforcement personnel as the probation officer may
       deem advisable, without a warrant. Any search of the defendant’s computers has
       to be pre-approved by order of the Court. The defendant shall warn other
       residents or occupants that such premises, vehicles or electronic devices may be
       subject to searches pursuant to this conditions [sic].

(Judgment 4). Destefano appeals the part of this special condition that allows the probation

officer to search his computers with the district court’s pre-approval.

       The government contends that Destefano’s challenge to this special condition is not ripe

for review. We have “held that conditions of supervised release may be ripe for appellate review

immediately following their imposition at sentence.” United States v. Lee, 502 F.3d 447, 449-50

(6th Cir. 2007).    “Nonetheless, we have occasionally found a defendant’s challenge to a

supervised release condition unripe where the challenged condition was potential, rather than

mandatory.” United States v. Zobel, 696 F.3d 558, 573 (6th Cir. 2012), cert. denied, 134 S. Ct.
157 (2013); see United States v. Evers, 669 F.3d 645, 662 (6th Cir. 2012); Lee, 502 F.3d at 450-

51; Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-81 (1985) (an unripe claim

involves “contingent future events that may not occur as anticipated, or indeed may not occur at

all”). As the government correctly points out, “[a] computer search is neither mandatory nor

inevitable.” Appellee’s Br. 10. The probation officer may never seek the district court’s

approval to search Destefano’s computers, and the district court, if asked, may never grant such

approval. Given that the district court may never grant approval for a search of Destefano’s


                                                -2-
No. 13-5572
United States v. Destefano

computers, his challenge to the special condition is based on “mere conjecture,” and not yet ripe

for review. Lee, 502 F.3d at 450.

       Accordingly, we dismiss Destefano’s appeal without prejudice.




                                              -3-